Citation Nr: 1205427	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision that, in pertinent part, declined to reopen a claim for service connection for major depression with anxiety and PTSD on the basis that new and material evidence had not been received.

In November 2007, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.

In August 2009, the Board again remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

In the August 2009 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the current nature and etiology of any psychiatric disability present.  The Board requested that the examiner offer an opinion as to whether it was as likely as not (more than 50 percent probability) that any current psychiatric disability, to include PTSD and major depression with anxiety, was related to any aspect of the Veteran's active service.  

A review of the record reflects that the Veteran underwent a VA psychiatric examination in December 2010.  However, the copy of the December 2010 VA examination report associated with the claims file is incomplete, and includes neither a psychiatric diagnosis nor opinion, as requested in the remand.  On remand, the AMC should associate the remaining pages of the December 2010 report of examination with the claims file.

If on remand the AMC determines that the report of examination currently in the claims file is not missing any pages, and that the December 2010 examiner did not  provide a diagnosis or opinion, the AMC should forward the claims file to the December 2010 examiner for the preparation of an addendum to that report of examination.  In the addendum, the examiner should offer an opinion as to the most appropriate diagnosis for the Veteran and opine as to whether it is at least as likely as not that his current psychiatric disorder is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Associate a complete copy of the December 2010 VA examination report with the Veteran's claims file.  If a complete copy of that report of examination is already contained within the claims file (and does not include either a diagnosis or an opinion), the December 2010 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder had its onset in service or is otherwise the result of disease or injury during active service-to specifically include having witnessed the death of a Marine as a result of a mine-related injury during a 1973 training exercise.

The addendum should include the complete rationale for all opinions expressed.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the addendum should note review of the file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


